Citation Nr: 0517358	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  00-24 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to October 
1945.  He died in October 1998.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied a claim of entitlement to DIC under 
38 U.S.C.A. § 1318.  This claim is again before the Board for 
appellate consideration following completion of its July 2003 
remand directives.    

The appellant declined to testify in support of her claim 
before a Veterans Law Judge of the Board.  See VA Form 9.  


FINDINGS OF FACT

1.  The veteran died in October 1998 as a result of 
congestive heart failure, which was due to, or a consequence 
of, diabetes mellitus, which, in turn, was due to, or a 
consequence of, ischemic heart disease and peripheral 
vascular disease, not as a consequence of his own willful 
misconduct.

2.  During the veteran's lifetime, service connection was in 
effect for psoriatic arthritis, right hand/fingers (40 
percent); psoriatic arthritis, left hand/fingers (30 
percent); psoriatic arthritis, right shoulder (20 percent); 
pruritis ani with cryptitis, peronial dermatitis 
(noncompensable); psoriasis of scalp (noncompensable); and 
psoriasis of buttocks (noncompensable), with a combined 
rating of 70 percent effective January 7, 1986.

3.  At no time during the veteran's lifetime was a total 
disability rating in effect; service connection was denied 
for various cardiovascular ailments and diabetes during the 
veteran's lifetime.

4.  Service connection for the cause of the veteran's death 
has been denied.

5.  The totality of the evidence does not establish the 
veteran's actual or hypothetical entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities.      


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. §§ 3.22 
(1998) and (2004), 4.16 (1987) and (2004), 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Dependency and Indemnity Compensation 

Under 38 U.S.C.A. § 1318 (2004), a surviving spouse of a 
deceased veteran who, at the time of his death, was in 
receipt of, or entitled to receive, compensation for a 
service-connected disability rated totally disabling may be 
entitled to DIC if: (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of the veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  


Pertinent VA regulations implementing 38 U.S.C. § 1318 are 
found in 38 C.F.R. 
§ 3.22 (2004).  If a veteran died of non-service-connected 
causes (assuming death was not the result of his own willful 
misconduct), VA will pay death benefits as if the veteran's 
death were service-connected if the veteran was receiving, or 
was entitled to receive, compensation for service-connected 
disability that was rated by VA as (a) totally disabled for a 
continuous period of at least ten years immediately preceding 
death; or (b) was rated as totally disabling continuously 
since release from active duty and for at least five years 
immediately preceding death; or (c) was rated as totally 
disabling for a continuous period of not less than one year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999.  See 
38 C.F.R. § 3.22(a)(1) and (a)(2)(i), (ii), (iii) (2004).  
"Totally disabling," for the purposes of 38 C.F.R. § 3.22, 
includes total disability rating based upon individual 
unemployability (TDIU).  See 38 C.F.R. §§ 3.22(c); 4.16 
(2004).    

"Entitled to receive" means that, at the time of death, the 
veteran had 
service-connected disability rated totally disabling by VA, 
but was not receiving compensation because VA was paying the 
compensation to the veteran's dependents; VA was withholding 
the compensation to offset an indebtedness; the veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; the 
veteran had not waived retired or retirement pay in order to 
receive compensation, or VA was withholding payments.  38 
C.F.R. § 3.22(b) (2004).

During the veteran's lifetime, service connection was in 
effect for psoriatic arthritis of right hand and fingers (40 
percent disabling); psoriatic arthritis of the left hand and 
fingers (30 percent disabling); psoriatic arthritis of the 
right shoulder (20 percent disabling); pruritis ani with 
cryptitis, peronial dermatitis (noncompensable); psoriasis of 
scalp (noncompensable); and psoriasis of buttocks 
(noncompensable).  The combined disability rating in effect 
at the time of death was 70 percent, effective January 7, 
1986.  See February 1988 rating decision.  A review of the 
entire claims history during the veteran's lifetime indicates 
that at no time was there a total disability rating in 
effect.  Nor does the record indicate that the veteran was a 
former prisoner of war.        

It also is noted that service connection for various claimed 
cardiovascular ailments, to include coronary artery disease 
with arteriosclerosis, the ultimate cause of the veteran's 
demise in October 1998, and diabetes, the secondary cause of 
death, was denied in a February 1987 rating decision.  See 
also Death Certificate (The veteran died in October 1998 as a 
result of congestive heart failure, which was due to, or a 
consequence of, diabetes mellitus, which, in turn, was due 
to, or a consequence of, ischemic heart disease and 
peripheral vascular disease.).  Service connection for the 
cause of the veteran's death was denied in April 1999, and 
the appellant was so notified in July 1999; this decision was 
not appealed.  

As explained in the Board's July 2003 remand order, an 
amendment to the regulation implementing 38 U.S.C.A. § 1318 
became effective January 21, 2000 (see Notice, 65 Fed. Reg. 
3,388-3,392 (2000)), and it was determined that 38 U.S.C.A. 
§ 1318 does not, and has never authorized, "hypothetical 
entitlement" to DIC.  The purpose of the January 2000 
amendment was to make clear that 38 U.S.C.A. § 1318 
authorizes payment of DIC only where the veteran had, during 
his lifetime, established entitlement to receive total 
service-connected disability compensation for the period 
required by the statute or would have established such a 
right if not for clear and unmistakable error (CUE) on VA's 
part (a CUE analysis, of course, would require that there 
actually was a rating action pertinent to the total 
disability issue upon which CUE allegation may be based, and, 
as explained herein, no rating action on total disability is 
of record.). 

Here, essentially, the appellant and her accredited 
representative maintain to the effect that the veteran had 
properly filed in January 1987 a TDIU claim, and had shown 
entitlement to TDIU based upon service-connected disability.  
In other words, the appellant's and her representative's 
position seems to be that, because the veteran was entitled 
to TDIU dating back to 1987, the requirement of total rating 
for one decade preceding the veteran's death in October 1998 
also was met, so as to entitle the appellant to DIC under 
38 C.F.R. §§ 3.22(a)(2)(i) and (c), and 4.16.      

The appellant's DIC claim was filed in November 1998, the 
month following the veteran's death.  Pertinent to the 
Board's analysis of the issue on appeal is 38 C.F.R. 
§ 20.1106 (2004), which determined, in pertinent part, that 
there would be no "hypothetical" determinations as to 
whether a deceased veteran had or had not been totally 
disabled prior to his death for the purposes of claims based 
upon 38 U.S.C.A. § 1318.  This regulation was promulgated 
effective on May 6, 2002.  See 67 Fed. Reg. 16,317 (April 5, 
2002).  

Prior 38 C.F.R. § 3.22 (1998), which was in effect in 
November 1998, when the appellant filed her DIC claim, 
provided, in pertinent part, that DIC entitlement could be 
shown if the veteran was in receipt of or for any reason . . 
. was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disablement that either: (i) Was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death; 
or (ii) Was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death."  
(Emphasis added.)

Thus, the Board must analyze the present DIC claim in terms 
of whether "hypothetical entitlement" to DIC had been shown 
based upon a TDIU claim purportedly filed in 1987, consistent 
with "old" 38 C.F.R. § 3.22 criteria.  See Marso v. West, 
13 Vet. App. 260 (1999) (a survivor of a deceased veteran is 
eligible for DIC if the veteran was "hypothetically" 
entitled to a total rating for the prescribed time period 
under limited circumstances).  It is evident that evaluation 
of this claim based upon old criteria would be more favorable 
to the appellant's claim, because under new 38 C.F.R. § 3.22 
(2004), "entitled to receive" includes a prerequisite that 
a total disability rating based upon service-connected 
disability was actually in effect before death.  This is 
clearly not the case here.  If this were the case, the 
analysis would be much simpler, as DIC would be permissible 
under current 38 C.F.R. § 3.22.  

Turning to the merits of the DIC claim based upon old 
criteria, first, it is noted that, at no time in or near 1987 
was there a formal TDIU application form filed.  Rather, the 
veteran had filed in January 1987 standard VA Form 21-526, 
Veteran's Application for Compensation or Pension.  Therein, 
the veteran indicated that he was not employed; he last had 
gainful employment in March 1978; listed the place of prior 
employment; and stated: "Not able to seek employment" and 
"Due to the loss of my leg I need to learn to drive again."  
The RO interpreted Form 21-526 as one for a petition seeking 
service connection for various disorders (see February 1987 
rating decision), and not as one for TDIU, and the record 
does not indicate that the veteran was sent a formal TDIU 
application form to complete.  The record also does not 
indicate that the veteran had responded, in light of the 
February 1987 rating decision, indicating that he had 
intended to file a TDIU claim (or even a nonservice-connected 
pension claim), or otherwise disagreeing with the combined 70 
percent disability evaluation then assigned.                          

Also, in early 1987, when the veteran filed the purported 
"TDIU" claim, arguably, the sole contemporaneous evidence 
that the veteran was unemployable was his statement in Form 
21-526 that this was so.  In the Board's opinion, it was not 
entirely unreasonable for the RO to have construed Form 21-
526 as one for disability compensation as opposed to a claim 
specific to unemployability because the form filed was a Form 
21-526 and the veteran had said therein: "Due to the loss of 
my leg I need to learn to drive again."  Moreover, the 
information provided by the veteran concerning lack of 
employment since 1978 could have been provided for purposes 
of responding to specific questions in the form inquiring 
about such information, not because the veteran did in fact 
intend to seek TDIU.  On this point, it is telling that the 
veteran did not dispute the RO's subsequent treatment of his 
claim as one for service-connected disability compensation, 
and not as a TDIU claim, even when he (and his wife) 
testified at the August 1987 RO hearing (see hearing 
transcript).

The basic threshold requirements for TDIU are: (a) schedular 
rating is less than total; (b) the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability; (c) if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, one must be rated at 
40 percent or more, and sufficient additional disability for 
a combined rating of 70 percent or more.  38 C.F.R. § 4.16 
(1987) and (2004).  In early 1987, service connection was in 
effect only for pruritis ani with cryptitis, rated as 
noncompensable.  Thus, the veteran did not even meet 
threshold requirements for TDIU consideration at that time, 
which could help explain the RO's treatment of the 1987 claim 
as one for service-connected disability compensation and not 
one for TDIU.  (It was not until the issuance of the February 
1988 rating decision when, due to the grant of service 
connection for various disorders related to psoriasis and 
associated arthritis, the veteran met the threshold 
requirement for TDIU consideration.  Even then, neither the 
veteran nor his then-accredited representative sought 
consideration for TDIU; the next claim associated with the 
veteran's claim folder was the appellant's claim seeking 
service connection for the cause of the veteran's death.)   

Notwithstanding the above, even if the Board were to presume, 
for the purposes of argument, that Form 21-526 filed in 
January 1987 was a formal TDIU claim, bearing in mind that 
the veteran was not provided a formal TDIU application form 
or asked by VA to clarify whether he was in fact seeking 
TDIU, "hypothetical entitlement" to TDIU is not supported 
by the record.  

Again, it is noted that, in Form 21-526, the veteran did not 
indicate specifically that he was unemployable, whether due 
to service-connected or nonservice-connected disability.  
Rather, he stated that he last had gainful employment in 
March 1978 and said, "Not able to seek employment."  These 
statements, in a VA compensation application form, could be 
construed to have meant unemployability.  However, it also is 
noted that, in 1987, the veteran was approximately 70 years 
old (year of birth is 1917); in March 1978, he was 61 years 
old, and could have already retired, which could explain why 
he said, "Not able to seek employment."  In any event, the 
veteran's meaning is not explicitly indicated in the evidence 
of record.  

Also, again, it is important to note that, at no time after 
the issuance of the February 1988 rating decision that 
resulted in a 70 percent combined rating, through the date of 
the veteran's death, was there any further communication from 
the veteran or his then-representative to the effect that the 
veteran was unemployable due to 
service-connected disability.  No medical evidence was 
associated with the file during this time period, which is 
understandable given that the veteran did not express 
disagreement with the February 1988 rating decision and no 
other claims were filed during this time period, to even 
implicate unemployability due to 
service-connected disability.  

Furthermore, in a 2000 letter, the RO acknowledged, in 
effect, the need to consider the TDIU issue on a 
"hypothetical entitlement" perspective, and asked the 
appellant to provide evidence to substantiate the TDIU claim.  
No evidence was provided, even after the RO explicitly 
discussed the DIC claim from this perspective in an October 
2000 rating decision giving rise to this appeal.  (The RO 
also evaluated this matter from an "accrued benefits claim" 
perspective, and denied it as indicated in the October 2000 
Statement of the Case (SOC).  No appeal to the Board was 
filed specifically in response to this SOC.)  Rather, the 
sole basis for the appellant's and her representative's claim 
of hypothetical entitlement to TDIU appears to be the 
veteran's statements in his 1987 Form 21-526, not supported 
by any medical evidence that the veteran had been rendered 
unemployable due to service-connected disabilities alone.  
While the veteran had met the threshold criteria for TDIU 
consideration upon the issuance of the February 1988 rating 
decision, TDIU requires more than this.  While the fact that 
a 70 percent rating is in effect in and of itself would 
indicate substantial functional impairment, a key component 
of TDIU is that there be a showing that the veteran is unable 
to secure or follow a substantially gainful occupation 
consistent with his experience, education, and training, due 
to the service-connected disability.  On this point, the 
record does not  substantiate the appellant's position.  

It also is noted, as will be discussed in greater detail 
below, the appellant wrote in late April 2004 that she has 
nothing else to submit.  Given the theory upon which her 
claim is based - entitlement to DIC based upon a claim of 
accrued benefits for TDIU or "hypothethical entitlement" to 
TDIU - it is clear that substantiation of her late husband's 
entitlement to TDIU is required.                     
 
Given all of the foregoing, the Board must find that the 
preponderance of the evidence is against finding that 
"hypothetical entitlement" to a total disability rating 
based upon individual unemployability has been shown.  As 
such, the appellant's case does not establish a basis (see 
38 C.F.R. § 3.22(a)(2)) upon which DIC entitlement can be 
had.  As such, the benefit-of-reasonable doubt rule is not 
for application, and the claim must be denied.    

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his or her representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a March 2004 letter, VA 
notified the appellant of the basic elements of a DIC claim, 
and informed her that, if she provides information about the 
sources of evidence or information pertinent to the elements 
of the claim (including medical records, employment records, 
records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letter also informed her that she ultimately 
is responsible for substantiating her claim even though the 
law requires VA assistance in claim substantiation, and that 
she can submit relevant evidence on her own.  Also, because 
this claim had been on appellate status for years before 
March 2004, and a substantial amount of development already 
had taken place before then (including numerous 
correspondences to her and her representative about the need 
to substantiate "hypothetical entitlement" to TDIU), the 
letter emphasized additional information or evidence that 
should be added to the file, and reminded the appellant that 
VA would help her to further substantiate the claim if she 
desires such help, but that she should provide VA the 
information needed to enable it to help, or provide 
additional records herself.  With respect to the fourth 
element of a valid VCAA notice, the Supplemental Statement of 
the Case (SSOC) notified her of 38 C.F.R. § 3.159, which 
includes a provision that she may submit any pertinent 
evidence in her possession.  


Given the foregoing, the Board is satisfied that the 
appellant has been adequately informed of all four elements 
of a valid VCAA notice.  She was notified of what the 
evidence must show to result in DIC, and was on notice 
throughout the appeal through the pertinent rating decision, 
Statement of the Case, SSOC, VCAA letter, and other 
correspondence pertaining to the "hypothetical entitlement" 
issue why the claim remains denied.  She was told about her 
and VA's respective claim development responsibilities.  

The Board acknowledges that VCAA notification was not 
accomplished as to all four elements before the issuance of 
the October 2000 rating decision giving rise to this appeal.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  Here, the unfavorable RO decision that is 
the basis of this appeal was already decided, and appeal 
process had begun by the time VCAA was enacted.  The Court 
acknowledged in Pelegrini, at p. 120, that where, as here, 
the Section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to 
content-complying notice and proper subsequent VA process.  
In this case, the appellant has had subsequent content-
complying notice.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
record reflects the veteran's service medical/personnel 
records, post-service medical records, rating decisions, the 
veteran's and appellant's written statements, and other items 
instructive on the Board's decision in this claim.  The 
appellant was given an opportunity to testify before the 
Board in connection with this claim, but declined to exercise 
her right to do so.  She did not report the existence of 
pertinent records in the custody of government agencies or 
employers.  In remanding the matter for further development 
and notice in July 2003, the Board essentially gave the 
appellant another opportunity to obtain further claim 
substantiation assistance or provide additional records 
herself.  Consistent with the remand order, the VA Appeals 
Management Center sent her the March 2004 letter discussed 
above.  Also, as discussed earlier, the appellant did not 
supply additional evidence or ask for help in obtaining any 
missing evidence; rather, she indicated that she had no 
additional evidence to submit.  Based upon the foregoing, the 
Board finds that the duty to assist was met; nothing in the 
record indicates that relevant evidence exists, but is 
missing from the record due to inaction of VA inconsistent 
with VCAA.     


ORDER

DIC under 38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


